Title: To James Madison from John Graham, 9 September 1816
From: Graham, John
To: Madison, James



Dear Sir
Dept. of State 9th. Sepr. 1816.

Mr Monroe has written to me for certain Papers respecting Mr Kosloffs affair and among others for a Copy of his Letter to Mr Harris.  With the exception of this last Paper all the others are sent to him by this Mail.  That too will be prepared and sent as soon as practicable but as he is anxious to have it immediately may I take the Liberty to ask the favor of you to send him the Copy which was forwarded to you some time since at his request.
As Mr Monroe’s Answer to a late Letter of Mr de Neuville respecting his demand about Mr Skinner did not come on with the Note which was intended to accompany it, I have supposed that you had retained it as also Mr Monroe’s Letter to Mr Gallatin on that subject.  Should it be otherwise, will you be so good as to intimate it to him, as it is possible that he may have omitted to put them in the Cover which he had intended for them.
We have had most seasonable weather here for some days past which I hope has extended to Orange and has produced the best effects on the growing Crops.  With Affectionate Respect I am Dear Sir your Mo. Obt. Sert.

John Graham

